Exhibit 10.21

PROSIGHT GLOBAL, INC.

2019 EQUITY INCENTIVE PLAN

TIME-BASED RESTRICTED SHARES AWARD AGREEMENT

This Time-Based Restricted Stock Award Agreement (this “Award Agreement”)
evidences an award of time-based restricted shares (“Restricted Shares”) by
ProSight Global, Inc., a Delaware corporation (together with any Subsidiary, and
any successor entity thereto, the “Company”), under the ProSight Global, Inc.
2019 Equity Incentive Plan (as amended, supplemented or modified from time to
time, the “Plan”).  Capitalized terms not defined in the Award Agreement have
the meanings given to them in the Plan.

 

Name of Grantee:

[●] (the “Grantee”).

 

 

Grant Date:

[●] (the “Grant Date”).

 

 

Restricted Shares:

[●]  

 

 

Grant of Restricted Shares:

On the Grant Date, the Company will grant to the Grantee [●] Restricted Shares,
which will be subject to the restrictions provided for in this Award
Agreement.  Certificates evidencing the Restricted Shares will be deposited with
the Company or its designated agent to be held in escrow until such Restricted
Shares are released to the Grantee or forfeited in accordance with this Award
Agreement. 

 

 

Risk of Forfeiture:

The Restricted Shares will initially be subject to a risk of forfeiture, which
risk of forfeiture will lapse as the Grantee vests in the Restricted Shares as
set forth below. 

 

 

Vesting:

The Restricted Shares will vest ratably over three years in one-third annual
installments on each anniversary of the Grant Date (each anniversary a “Vesting
Date” and each one-year period representing one-third of the award an “Award
Tranche”).

Subject to the following sentence, the Restricted Shares will only vest if the
Grantee is and has been continuously Employed by the Company from the Grant Date
through the applicable Vesting Date. Upon the Grantee’s termination of
Employment, any unvested Restricted Shares will be forfeited and immediately
returned to the Company, except:

A.  Upon the Grantee’s death or Disability, any unvested Restricted Shares will
immediately vest;

B.   Upon the Grantee’s termination by the Company without Cause or by the
Grantee for Good Reason (other than as described below in connection with a
Change in Control),

 










 

unvested Restricted Shares for the Award Tranche in which the termination occurs
will vest pro rata (as described below) based on the period the Grantee was
Employed during the Award Tranche;

C.   Upon the Grantee’s termination by the Company without Cause or by the
Grantee for Good Reason, in each case during the six months preceding or
24-month period following a Change in Control, any unvested Restricted Shares
will immediately vest; and

D.  Upon the Grantee’s Retirement, unvested Restricted Shares for the Award
Tranche in which the Retirement occurs will vest pro rata (as described below)
based on the period the Grantee was Employed during the Award Tranche.  For
purposes of this Award Agreement, “Retirement”  shall be defined as the
Grantee’s voluntary termination of employment on or after the date the Grantee
has attained sixty (60) years of age and has provided five (5) years of service
to the Company, provided that (i) the Grantee’s combined age plus years of
service to the Company is equal to or greater than seventy (70) and (ii) the
Grantee provided the Company with three (3) months’ prior written notice of his
or her intention to retire after attaining the required age and service
requirements set forth herein and remained employed with the Company during such
three (3) month notice period.

     Pro rata vesting pursuant to paragraphs B and D above will be applied to
unvested Restricted Shares for the applicable Award Tranche during which the
qualifying termination occurs, based on the length of the Grantee’s service
during the Award Tranche. For example, if the Grantee experiences a qualifying
termination 18 months after the Grant Date, the Grantee will vest in 50% of the
Restricted Shares for the second Award Tranche (having served 6 out of 12 months
in the Award Tranche).

 

 

Effect of Vesting:

Upon the vesting of any Restricted Shares, such vested Restricted Shares will no
longer be subject to forfeiture as provided in this Award Agreement.  Promptly
after vesting, the Company will deliver to the Grantee the Restricted Shares
that have vested subject to applicable tax withholding obligations.

 

 

Restrictions on Transfer:

During the period of restriction, the Restricted Shares and all rights with
respect thereto, may not be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily

 





-2-




 

 

 

 

or involuntarily. The transfer restrictions in the preceding sentence will not
apply to (a) transfers to the Company, or (b) transfers by will or the laws of
descent and distribution.

 

 

Right to Vote and Receive Dividends:

During the period of restriction, the Grantee will be the beneficial and record
owner of the Restricted Shares and will have full voting rights with respect
thereto.  During the period of restriction, all ordinary cash dividends or other
ordinary distributions paid upon any Restricted Shares will be retained by the
Company and will be paid to the Grantee (without interest) when the Restricted
Shares vest or be forfeited if for any reason the Restricted Shares upon which
such dividends or other distributions were paid are forfeited and returned to
the Company.

 

 

Restrictive Covenants:

Grantee will be subject to the restrictive covenants set forth in Exhibit A,
 provided that if Grantee is subject to restrictive covenants pursuant to an
Employment Agreement (as defined below), the restrictive covenants set forth in
the Employment Agreement shall apply. 

 

 

All Other Terms:

As set forth in the Plan.

 

The Plan is incorporated herein by reference.  Except as otherwise set forth in
the Award Agreement, the Award Agreement and the Plan constitute the entire
agreement and understanding of the parties with respect to the Restricted
Shares.  In the event that any provision of the Award Agreement is inconsistent
with the Plan, the terms of the Plan will control.  Except as specifically
provided herein, in the event that any provision of this Award Agreement is
inconsistent with any employment agreement or similar agreement between the
Grantee and the Company (“Employment Agreement”), the terms of the Employment
Agreement will control.

By accepting this award, the Grantee agrees to be subject to the terms and
conditions of the Plan and Award Agreement.

This Award Agreement may be executed in counterparts, which together will
constitute one and the same original.

 

 



-3-




IN WITNESS WHEREOF, the parties have caused this Award Agreement to be duly
executed and effective as of the Grant Date.

 

ProSight Global, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF GRANTEE]

 

 

 

 








EXHIBIT A

RESTRICTIVE COVENANTS

Grantee agrees to comply with the following covenants:

1.1             Unauthorized Disclosure.

(a)   Company Information. The Grantee agrees that during the Grantee’s
employment and thereafter, to hold in the strictest confidence, and not to use,
except for the benefit of the Company and its affiliates, or to disclose to any
person, firm or corporation without written authorization of the Board, any
Company Confidential Information (as defined below), except, in all cases, as
otherwise required by applicable law, regulation or legal process. The Grantee
understands that “Company Confidential Information” means any of the following
applicable to the Company and its affiliates: information that relates to the
actual or anticipated business, research or development of the Company, or to
the Company’s technical data, trade secrets, or know-how, including, but not
limited to, research, product plans, or other information regarding the
Company’s products or services and markets therefor, customer or client lists
and customers (including, but not limited to, customers or clients of the
Company on which the Grantee called or with which the Grantee may become
acquainted during the Grantee’s employment), software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, and other business information;
provided, however, that Company Confidential Information does not include any of
the foregoing items to the extent the same have become publicly known and made
generally available through no wrongful act of the Grantee or of others. The
Grantee acknowledges the highly confidential nature of information regarding the
Company’s customers, affiliates, sub-affiliates, employees, agents, independent
contractors, suppliers and consultants and agrees that during the Grantee’s
employment and thereafter, the Grantee shall not use or allow a third party to
use the Company Confidential Information or Associated Third Party Information
(as defined below) to directly or indirectly (i) hire, solicit, recruit, or
induce to leave the employ the Company any employee, agent, independent
contractor or consultant of the Company, (ii) to solicit the business of any
clients or customers of the Company (other than on behalf of the Company) or
(iii) encourage to terminate or alter any relationship between the Company and
any customer, affiliate, sub-affiliate, employee, agent, independent contractor,
supplier, consultant or any other person or company.  Notwithstanding anything
to the contrary in this Agreement or otherwise, nothing in this Agreement or in
any other agreement with or policy of the Company shall be applied or construed
in a manner which limits or interferes with the Grantee’s rights under
applicable law, without notice to or authorization of the Company, to
communicate and cooperate in good faith with any self-regulatory organization or
U.S. federal, state, or local governmental or law enforcement branch, agency,
commission, or entity (collectively, a “Government Entity”) or the purpose of
(i) reporting a possible violation of any U.S. federal, state, or local law or
regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Entity, including by providing documents
or other information, or (iii) filing a charge or complaint





A-1




with a Government Entity, provided that in each case, such communications,
participation, and disclosures are consistent with applicable law.  The Grantee
is hereby notified that the immunity provisions in Section 1833 of title 18 of
the United States Code, known as the Defend Trade Secrets Act, provide that an
individual cannot be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made (1) in
confidence to federal, state or local government officials, either directly or
indirectly, or to an attorney, and is solely for the purpose of reporting or
investigating a suspected violation of the law, (2) under seal in a complaint or
other document filed in a lawsuit or other proceeding, or (3) to the Grantee’s
attorney in connection with a lawsuit for retaliation for reporting a suspected
violation of law (and the trade secret may be used in the court proceedings for
such lawsuit) as long as any document containing the trade secret is filed under
seal and the trade secret is not disclosed except pursuant to court order.  All
disclosures and activities permitted under this Section 1.1(a) are herein
referred to as “Protected Activities.”  Notwithstanding the foregoing, under no
circumstance will Grantee be authorized to disclose any Confidential Information
as to which the Company may assert protections from disclosure under the
attorney-client privilege or the attorney work product doctrine, without prior
written consent of the Company’s General Counsel or other authorized officer
designated by the Company.

(b)   Former Employer Information. The Grantee agrees that during his or her
employment the Grantee will not improperly use, disclose, or induce the Company
to use any proprietary information or trade secrets of any former employer or
other person or entity. Grantee further agrees that the Grantee will not bring
onto the premises of the Company or transfer onto the Company’s technology
systems any unpublished document, proprietary information, or trade secrets
belonging to any such employer, person, or entity unless consented to in writing
by both the Company and such employer, person, or entity.

(c)   Third-Party Information. The Grantee recognizes that the Company may have
received and in the future may receive from third parties associated with the
Company, e.g., the Company’s customers, clients, suppliers, licensors,
licensees, partners, or collaborators (“Associated Third Parties”), their
confidential or proprietary information (“Associated Third Party Confidential
Information”).  By way of example, Associated Third Party Confidential
Information may include the habits or practices of Associated Third Parties, the
technology of Associated Third Parties, requirements of Associated Third
Parties, and information related to the business conducted between the Company
and such Associated Third Parties.  The Grantee agrees at all times during the
Grantee’s employment and thereafter to hold in the strictest confidence, and not
to use or to disclose to any person, firm, or corporation, any Associated Third
Party Confidential Information, except as necessary in carrying out the
Grantee’s work for the Company consistent with the Company’s agreement with such
Associated Third Parties or as otherwise required by applicable law, regulation
or legal process.

1.2             Non-Solicitation.  During the period commencing on the date
hereof and ending one (1) year after the termination of the Grantee’s
employment, the Grantee will not, and will not permit any person or entity with
which the Grantee is associated to, without first obtaining the written
permission of the Board, directly or indirectly:





A-2




(a)   solicit, except in the normal course of business on behalf of the Company,
any of the Company’s customers, clients, employees, non-employee insurance
agents, brokers or producers (or individuals who were employees, non-employee
insurance agents, brokers or producers within six months of the Grantee’s
solicitation) to, as applicable, limit, or cease their business relationships
with, or leave their employment or limit their services to, the Company, or
attempt to solicit the Company’s customers, clients,  employees, non-employee
insurance agents, brokers or producers , either for the Grantee or for any other
person or entity; or

(b)   hire any person who is, or at any time within the twelve (12) month period
prior to the termination of the Grantee’s employment was, an employee,
independent contractor or consultant of the Company or its affiliates (other
than on behalf of the Company or its affiliates), and who reported to or
otherwise interacted with the Grantee during Grantee’s employment.

1.3             Returning Company Documents. Upon termination of employment or
on demand by the Company during Grantee’s employment, the Grantee shall
immediately deliver to the Company, and shall not keep in the Grantee’s
possession, recreate, or deliver to anyone else, any and all Company property,
including, but not limited to, Company Confidential Information, Associated
Third Party Confidential Information, as well as all devices and equipment
belonging to the Company (including computers, handheld electronic devices,
telephone equipment, and other electronic devices), Company credit cards,
records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
photographs, charts, any other documents and property, and reproductions of any
and all of the aforementioned items that were developed by the Grantee pursuant
to the Grantee’s employment with the Company, obtained by the Grantee in
connection with the Grantee’s employment with the Company, or otherwise
belonging to the Company, its successors, or assigns.

A-3

